1Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on 10/21/2021. Claims 1-10 and 12 are pending.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1 and 12, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of wherein automatically determining the preferred path for collecting the bales includes dividing the plurality of bales into a first group of subsets of bales, the first group of subsets of bales including all of the plurality of bales, for each of the subsets of bales in the first group, determining a preferred path for collecting the bales, dividing all of the plurality of bales into a second group of subsets of bales, the second group of subsets of bales including all of the plurality of bales, for each of the subsets of bales in the second group, determining a preferred path for collecting the bales, and comparing the preferred paths determined for the first group with the preferred paths determined for the second group to determine a preferred plan for collecting all of the plurality of bales and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666